IN THE COURT OF APPEALS OF IOWA

                                     No. 17-1917
                                Filed February 7, 2018


IN THE INTEREST OF E.H.,
Minor Child,

L.H., Father,
       Appellant,

S.L., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Boone County, James B. Malloy,

District Associate Judge.



       A mother and father separately appeal the termination of their parental

rights. AFFIRMED ON BOTH APPEALS.



       Wesley A. Johnson of Johnson Law Office, Ogden, for appellant father.

       Ashley M. Sparks of Cooper, Goedicke, Reimer & Reese, P.C., West Des

Moines, for appellant mother.

       Thomas J. Miller, Attorney General, and Ana Dixit, Assistant Attorney

General, for appellee State.

       Mark J. Olberding of Olberding Law Office, Nevada, guardian ad litem for

minor child.



       Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                        2


POTTERFIELD, Judge.

      A mother and father separately appeal the termination of their parental

rights to their child, E.H., born in October 2013.     Both parents’ rights were

terminated pursuant to Iowa Code section 232.116(1)(h) (2017). The father argues

termination is not in E.H.’s best interests and would be detrimental to E.H. due to

the closeness of the parent-child relationship. The mother argues termination

would be detrimental to E.H. due to the closeness of the parent-child relationship.

      I.     Background Facts and Proceedings.

      The child was in the physical care of his father in April 2016, when he was

removed because of his father’s methamphetamine use. The court adjudicated

E.H. a child in need of assistance (CINA) in August 2016. A termination hearing

was held in December 2017.

      At the time E.H. was removed from the home, the location of the mother

was unknown. The mother has not complied with the recommendations of the

Iowa Department of Human Services (DHS); she has not completed a parenting

class, is not responsive to suggestions from workers, and has not provided drug

tests except on one occasion. She has completed multiple substance-abuse and

mental-health evaluations but has not followed through on services. The mother

was arrested in August 2017 for possession of methamphetamine as a habitual

offender. At the time of the termination hearing, the mother was in the Boone

County Jail on pending drug charges.

      The father violated his probation in April 2016 by using methamphetamine

and failing to follow through with substance-abuse treatment. The father did

complete a substance-abuse and mental-health evaluation in January 2017 but
                                            3


did not follow through with treatment recommendations. The father was arrested

in May 2017 for violating probation by using methamphetamine, failing to follow

through with substance-abuse treatment, and failing to obtain employment. The

father was required to report to Curt Forbes, a residential facility, and was still living

at Curt Forbes at the time of the termination hearing. Since June 2017, while

residing at Curt Forbes, the father has been involved in his mental-health

treatment, attending therapy and medication checks as required by the facility.

Family Safety, Risk, and Permanency (FSRP) workers report the father

“occasionally was attentive” to E.H. during supervised visits. The DHS worker

reported E.H. is apprehensive of his father and has to be prompted to interact with

the father.

       E.H. has been the subject of two previous CINA adjudications, open from

May 2014 to June 2014 and August 2014 to August 2015. He is currently placed

with a foster family who is interested in adopting him.

       II.    Standard of Review.

       We review the juvenile court’s decision to terminate parental rights de novo.

In re M.W., 876 N.W.2d 212, 219 (Iowa 2016). “Grounds for termination must be

proven by clear and convincing evidence.” In re J.E., 723 N.W.2d 793, 798 (Iowa

2006). “Our primary concern is the best interests of the child.” Id.

       III.   Discussion.

       Both parents argue termination is not in E.H.’s best interests because of the

closeness of the parent-child relationship. Iowa Code section 232.116(3)(c) allows

the court discretion to maintain the parent-child relationship when “[t]here is clear
                                         4


and convincing evidence that the termination would be detrimental to the child at

the time due to the closeness of the parent-child relationship.”

       The mother and E.H. do share a connection. But the record does not reflect

that the bond is so close that termination would be detrimental to E.H. See In re

D.W., 791 N.W.2d 703, 709 (Iowa 2010) (“Although it is clear that [the mother]

loves her son, our consideration must center on whether the child will be

disadvantaged by termination, and whether the disadvantage overcomes [the

mother’s] inability to provide for [the child’s] developing needs.”). The mother is

facing charges for possession of methamphetamine and is not able to provide for

E.H.’s needs.

       According to FSRP and DHS workers, E.H. and the father do not share a

close bond.     Workers describe the father as occasionally attentive but often

diverted from E.H.’s needs by sleeping or being on his cell phone. Workers report

E.H. needs to be reminded by the mother to interact with the father. The father

also could not provide for E.H.’s needs at the time of the termination hearing, as

he was in a residential facility. We cannot say the bond between E.H. and the

father is strong enough to overcome the father’s inability to provide for his needs.

       The father also argues termination is not in E.H.’s best interests. See Iowa

Code § 232.116(2). We consider “the best placement for furthering the long-term

nurturing and growth of the child, and to the physical, mental, and emotional

condition and needs of the child.” Id. E.H. has been involved with DHS for almost

three years of his life. The father is not in a position to provide physical, mental,

or emotional care for E.H.
                                       5


      We affirm the juvenile court order terminating both parent’s parental rights

to E.H.

      AFFIRMED ON BOTH APPEALS.